


Exhibit 10.1

 

Description of Compensation Program for Named Executive Officers

for

Fiscal Year Ending March 31, 2010

 

On May 27, 2009, the Company’s Board of Directors (“Board”) of Quality Systems,
Inc. (the “Company”) acting in executive session and upon recommendation of the
Company’s Compensation Committee, approved the Company’s 2010 Compensation
Program for the Company’s key personnel, including its named executive officers,
for the fiscal year ending March 31, 2010, which includes new cash salary levels
and both non-equity and equity incentive compensation components as described
below.

 

Future cash salary levels for the Company’s named executive officers were set as
follows:

 

 

•

Steven Plochocki – $522,500 (increased from $475,000), effective August 16,
2009;

 

 

•

Patrick Cline - $750,000 (increased from $600,000), effective April 1, 2009;

 

 

•

Donn Neufeld - $236,250 (increased from $225,000), effective June 1, 2009; and

 

 

•

Paul Holt - $288,750 (increased from $275,000), effective July 23, 2009.

 

The non-equity incentive compensation component for named executive officers
provides as follows:

 

 

(i)

for Steve Plochocki, the Company’s President and Chief Executive Officer, cash
compensation of up to $522,500 may be earned based on meeting certain target
increases in earnings per share (“EPS”) performance and revenue growth during
the fiscal year as well as meeting certain operational requirements established
by the Board of Directors; of the total $522,500 potential cash compensation,
40% is allocated to the EPS performance criteria, 40% is allocated to the
revenue growth criteria and the remaining 20% is discretionary and is allocated
in part to the business performance, structuring, growth, and operational
requirements criteria as well as profitability of the revenue cycle management
business.

 

 

 

(ii)

for Pat Cline, the President of the Company’s NextGen Healthcare Information
Systems Division, cash compensation of up to $750,000 may be earned based on
meeting certain target increases in EPS performance and revenue growth during
the fiscal year as well as meeting certain operational requirements established
by the Board; of the total $750,000 potential cash compensation, 33.33% is
earned upon completion of services to the Company through the period ending on
the public release of financial data for the fiscal year ending March 31, 2010;
33.33% is allocated to the EPS performance criteria, and 33.33% is allocated to
the revenue growth criteria.

 

 

 

(iii)

for Donn Neufeld, the Executive Vice President/General Manager of the Company’s
QSI Division, cash compensation of up to $80,000 may be earned based upon the
achievement of certain qualitative and quantitative goals related to both QSI
Division performance and other corporate objectives as approved by the
Compensation Committee of the Board of Directors and the Board; of the total
$80,000 potential cash compensation, 37.5% is allocated to the operating income
goals for the QSI Division, 37.5% is allocated to the revenue growth goals for
the QSI Division, and the remaining 25% is discretionary and is allocated in
part to the operational requirements criteria as directed by the Company’s CEO.

 

 

 

(iv)

for Paul Holt, the Company’s Chief Financial Officer and Secretary, cash
compensation of up to $80,000 may be earned based upon the achievement of
certain goals as approved by the Compensation Committee and the Board of
Directors; of the total $80,000 potential cash compensation, 75% is allocated to
specific, objective criteria approved in advance by the Board of Directors and
25% is discretionary based upon meeting certain operational, structuring, and
growth objectives established by the Board.

 

 

-5-

 

 

 



 

--------------------------------------------------------------------------------

 

The equity incentive compensation component for named executive officers
provides potential awards as follows:

 

Named Executive Officer

Options

•     Steve Plochocki

40,000

•     Donn Neufeld

10,000

•     Paul Holt

10,000

•     Pat Cline

45,000

 

 

Total

105,000

 

Equity Award Criteria for Steve Plochocki, Donn Neufeld and Paul Holt:

 

The equity incentive component of the 2010 Compensation Program provides that
Messrs. Plochocki, Neufeld and Holt are eligible to receive an aggregate of up
to 60,000 options to purchase the Company’s common stock based on meeting
certain target increases in EPS performance and revenue growth during the fiscal
year. Of the total 60,000 potential options, 50% are allocated to the EPS
performance criteria and 50% are allocated to the revenue growth criteria.

 

Equity Award Criteria for Pat Cline:

 

The equity incentive component of the 2010 Compensation Program provides that
Pat Cline is eligible to receive up to 45,000 options to purchase the Company’s
common stock based on meeting certain target increases in EPS performance and
revenue growth during the fiscal year. Of the total 60,000 potential options,
33.33% are guaranteed upon completion of services to the Company for the fiscal
year; 33,33% are allocated to the EPS performance criteria; and 33.33% are
allocated to revenue growth criteria.

 

 

General Terms For All Executives Under 2010 Compensation Program:

 

 

•

Executive must be in good standing as a full time employee of QSI at least 2
weeks beyond the release of the 2010 earnings report.

 

•

Executive is not allowed compensated outside work without the Board’s prior
written approval.

 

•

Executive must sign a new confidential information/non-compete agreement.

 

•

Payment of the bonus is to be approved by the Compensation Committee and the
Board, based on audited financial statements (including options and
compensation). The Board’s determination will be final.

 

•

Options shall be granted under one of the Company’s shareholder approved option
plans and subject to the terms of the Company’s standard stock option agreement.
The option exercise price for all options granted under the 2010 Compensation
Program shall be the closing price of the Company’s shares on the date of grant.
The options would vest in 5 equal annual installments commencing one year after
the date of grant and have an 8 year expiration (this vesting schedule reflects
the new policy that will be adopted for all new employee option grants).

 

 

-6-

 

 

 



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------